DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kochi (U.S. Patent Application Publication No. 2003/0004645).
As to Claim 1, Kochi discloses a control system for a work vehicle (Figure 2, “work machine”) including a work implement (bucket of “work vehicle”), the control system comprising: 
a.      A controller (360, 120a) configured to:
Determine a first target design topography (horizontal portion of dotted line “b” in Figure 14; horizontal dotted lines in Figure 9) at least partially positioned below an actual topography (line “a” in Figure 14; solid lines in figure 9), the first target design topography being indicative of a target trajectory of the work implement, 
Determine a second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) at least partially positioned below an actual topography (line “a” in Figure 14), the second target design topography being inclined with respect to the first target design topography (Figure 14), and the second target design topography being indicative of a target trajectory of the work implement.
However, Kochi is silent about generate a command signal to operate the work implement according to the first target design topography in an area where the first target design topography is positioned above the second target design topography and to operate the work implement according to the second target design topography in an area where the second target design topography is positioned above the first target design topography.  Kami discloses generating a command signal to operate a work implement according to target topographic data (Figure 1; Paragraphs 0040, 0055, 0078 and 0081). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to generate a command signal to operate the work implement according to the first target design topography in an area where the first target design topography is positioned above the second target design topography and to operate the work implement according to the second target design topography in an area where the second target design topography is positioned above the first target design topography. The motivation would have been to control the implement according to a desired design. 
As to Claim 2, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Kochi as modified also teaches wherein the controller (360, 120a) is further configured to determine a position of a cut (Figure 9) based on the first target design topography and the second target design topography, and generate a command signal to operate the work implement from a position of the cut according to the first target design topography and the second target design topography (Figures 10 and 11).  
As to Claim 3, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Kochi as modified is silent about wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an exit path inclined forward and upward (Inclined dotted line that makes the left of the trapezoid in figure 9) in a traveling direction of the work vehicle, or an entry path inclined forward and downward (Inclined dotted line that makes the right of the trapezoid in figure 9) in the traveling direction of the work vehicle, and the first target design topography (horizontal dotted lines in Figure 9) intersects the exit path or the entry path.  
As to Claim 4, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Kochi as modified also teaches wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an exit path, and the controller (360, 120a) is further configured to acquire work area data (100) indicative of a work area, and determine the exit path so that the exit path passes through a terminating end of the work area.  
As to Claim 5, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Kochi as modified also teaches wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an exit path, and the controller (360, 120a)  is further configured to acquire a final design topography (S10 to S40) and a position of an end point of an ore layer, and determine the exit path so that the exit path (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) extends in a direction inclined at a predetermined angle with respect to the final design topography from the end point or outside of the end point.  
As to Claim 6, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Kochi as modified is silent about wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an entry path inclined forward and downward (Inclined dotted line that makes the right of the trapezoid in figure 9) in a traveling direction of thePage 6 of 11Serial No.: New - PCT/ JP2019/001674 Nat'l PhaseFiled: Herewith work vehicle, and an exit path positioned ahead of the entry path and inclined forward and upward (Inclined dotted line that makes the right of the trapezoid in figure 9) in the traveling direction of the work vehicle, and a target inclination angle of the entry path is larger than a target inclination angle of the exit path.  
As to Claim 7, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Kochi as modified is silent about wherein the controller is further configured to determine a plurality of first target design topographies, and determine the second target design topography so that the second target design topography intersects each of the plurality of first target design topographies. It would have been obvious to a person of ordinary skill in the art before the filing of the effective filing date of the invention to provide a plurality of first target design topographies since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.   
As to Claim 8, Kochi as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Kochi as modified also teaches further comprising an input device (Kami: 29S) that outputs an operation signal indicative of a target inclination angle of the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9), the controller being further configured to receive the operation signal from the input device, and determine the second target design topography so that an inclination angle of the second target design topography is the target inclination angle (S70).  
As to Claim 9, Kochi discloses a method executed by a controller for controlling a work vehicle (Figure 2, “work machine”) including a work implement (bucket of “work vehicle”), the method comprising: 
Determining a first target design topography (horizontal portion of dotted line “b” in Figure 14; horizontal dotted lines in Figure 9) at least partially positioned below an actual topography (line “a” in Figure 14; solid lines in figure 9), the first target design topography being indicative of a target trajectory of the work implement; 
Determining a second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) at least partially positioned below an actual topography (line “a” in Figure 14; solid lines in figure 9), the second target design topography being inclined with respect to the first target design topography, and the second target design topography being indicative of a target trajectory of the work implement.
However, Kochi is silent about generating a command signal to operate the work implement according to the first target design topography in an area where the first target design topography is positioned above the second target design topography and to operate the work implement according to the second target design topography in an area where the second target design topography is positioned above the first target design topography.  Kami discloses generating a command signal to operate a work implement according to target topographic data (Figure 1; Paragraphs 0040, 0055, 0078 and 0081). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to generate a command signal to operate the work implement according to the first target design topography in an area where the first target design topography is positioned above the second target design topography and to operate the work implement according to the second target design topography in an area where the second target design topography is positioned above the first target design topography. The motivation would have been to control the implement according to a desired design.
As to Claim 10, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Kochi as modified also teaches further comprising: determining a position of a cut (Figure 9) based on the first target design topography and the second target design topography, the generating the command signal including generating a command signal to operate the work implement from a position of the cut according to the first target design topography and the second target design topography (Figures 10 and 11).   
As to Claim 11, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Kochi as modified is silent about wherein the second target design topography includes (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) an exit path inclined forward and upward (Inclined dotted line that makes the left of the trapezoid in figure 9) in a traveling direction of the work vehicle, or an entry path inclined forward and downward (Inclined dotted line that makes the right of the trapezoid in figure 9) in the traveling direction of the work vehicle.  
As to Claim 12, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Kochi as modified also teaches wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an exit path, and the method further comprising: acquiring work area data (100) indicative of a work area, and determining the exit path so that the exit path passes through a terminating end of the work area.  
As to Claim 13, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Kochi as modified also teaches wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an exit path, and the method further comprising: acquiring a final design topography (S10 to S40) and a position of an end point of an ore layer, and Filed: Herewithdetermining the exit path so that the exit path (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) extends in a direction inclined at a predetermined angle with respect to the final design topography from the end point or outside of the end point.  
As to Claim 14, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Kochi as modified is silent about wherein the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) includes an entry path inclined forward and downward (Inclined dotted line that makes the right of the trapezoid in figure 9) in a traveling direction of the work vehicle, and an exit path positioned ahead of the entry path (Inclined dotted line that makes the left of the trapezoid in figure 9) and inclined forward and upward in the traveling direction of the work vehicle, and a target inclination angle of the entry path is larger than a target inclination angle of the exit path.  
As to Claim 15, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). However, Kochi as modified is silent about wherein a plurality of first target design topographies are determined, and the second target design topography is determined so as to intersect each of the plurality of first target design topographies.  It would have been obvious to a person of ordinary skill in the art before the filing of the effective filing date of the invention to provide a plurality of first target design topographies since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art.   
As to Claim 16, Kochi as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Kochi as modified also teaches further comprising: receiving (S20) an operation signal indicative of a target inclination angle of the second target design topography (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9); and determining the second target design topography so that an inclination angle of the second target design topography is the target inclination angle (S70).  
As to Claim 17, Kochi discloses a control system for a work vehicle (Figure 2, “work machine”) including a work implement (bucket of “work vehicle”), the control system comprising: 
A controller (360, 120a) configured to determine a first target design topography (horizontal portion of dotted line “b” in Figure 14; horizontal dotted lines in Figure 9) at least partially positioned below an actual topography (line “a” in Figure 14; solid lines in figure 9), the first target design topography being indicative of a target trajectory of the work implement, determine an exit path (inclined portion of dotted line “b” in Figure 14; diagonal dotted lines in Figure 9) at least partially positioned below the actual topography, the exit path being inclined with respect to the first target design topography, and the exit path being indicative of a target trajectory of the work implement.
However, Kochi is silent about generate a command signal to operate the work implement along the exit path in a region positioned below the actual topography and to operate the work implement along the exit path in a region positioned above the actual topography. Kami discloses generating a command signal to operate a work implement according to target topographic data (Figure 1; Paragraphs 0040, 0055, 0078 and 0081). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to generate a command signal to operate the work implement along the exit path in a region positioned below the actual topography and to operate the work implement along the exit path in a region positioned above the actual topography. The motivation would have been to control the implement according to a desired design.
As to Claim 18, Kochi as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Kochi as modified also teaches wherein the controller is further configured to determine a path of a cut (Figure 9) based on the first target design topography and the exit path, and generate a command signal to operate the work implement along the path (Figures 10 and 11).  
As to Claim 19, Kochi as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Kochi as modified also teaches wherein the controller is further configured to acquire a final design topography (S10-S40) and a position of an end point of an ore layer, and determine the exit path so that the exit path extends in a direction inclined at a predetermined angle with respect to the final design topography from the end point or outside of the end point.  
As to Claim 20, Kochi as modified teaches the invention of Claim 17 (Refer to Claim 17 discussion). Kochi as modified also teaches further comprising: an input device (Kami: 29S) that outputs an operation signal indicative of a target inclination angle of the exit path, the controller being further configured to receive the operation signal from the input device, and determine the exit path so that an inclination angle of the exit path is the target inclination angle (S70).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678